 SOUTHWESTERN BELL TELEPHONE COMPANYSouthwestern Bell Telephone Company and Commu-nications Workers of America, Local 12222,AFL-CIO. Case 23-CA-7684September 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn September 17, 1980, Administrative LawJudge James M. Kennedy issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief andthe Respondent filed a brief in opposition to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MlEMBER JENKINS, dissenting:Contrary to my colleagues, I would not affirmthe Administrative Law Judge's finding that Re-spondent did not unlawfully deny employee JamesRobinson his right to consult with his union repre-sentative prior to his attendance at an investigatoryinterview. Rather, I would remand this proceedingto the Administrative Law Judge for credibilityresolutions of conflicting testimony.Member Hunter agrees that the complaint should be dismissed in itsentirety. On the issue of Robinson's right to consult with his stewardprior to the investigatory interview in question, however, MemberHunter would dismiss the complaint for the reasons set forth in his dis-seiltinlg opinion in Pacific Telephone and Telegraph Company, 262 NLRB127 (1982).Contrary to his dissenting colleague, Chairman Van de Water findsthat no useful purpose would be served by remanding this case to theAdministrative Law Judge because, in his view, it is implicit in the deci-sion that Respondent did not prohibit Robinson from consulting with hissteward prior to the commencement of the interview. Thus, to engage inthe delay and expense of a remand only to have the Administrative LawJudge make his implicit findings explicit is unwarranted.264 NL.RB No. 67The relevant evidence concerning this allega-tion2is as follows. On July 10, 1979,3Robinsonwas involved in a minor traffic accident while driv-ing a company-owned vehicle. Robinson recordedthe incident in his "accident book" and, the follow-ing day, submitted an accident report to his super-visor, Perry Curry. Sometime thereafter, on eitherthe same day or on July 12, Robinson was asked toreport to Charles Steubing, Respondent's districtmanager for installation and repair. At the sametime, Steubing advised chief union steward JohnForbes and district steward Stanley Millican thathe (Steubing) needed them for a meeting. Robin-son, Forbes, and Millican testified that they had noopportunity to confer prior to the commencementof the meeting and did not do so. Respondent's in-stallation manager, Robert Grenwelge, Steubing,and Curry testified that Robinson conferred withhis stewards for approximately 30 minutes prior tothe meeting. The Administrative Law Judge didnot resolve this credibility conflict. In any event,the meeting began by Steubing announcing that thepurpose of the meeting was to investigate Robin-son's accident. Millican immediately asked Steub-ing for a few minutes to talk to Robinson about theincident. Steubing's response was the subject ofconflicting testimony. Robinson testified thatSteubing said it was his meeting, he wanted to pro-ceed, he had better things to do, and "let's get onwith the meeting." Millican and Forbes corroborat-ed Robinson's testimony, and stated that Robinsonassented to Steubing's statement by nodding hishead. Steubing testified that he responded to Milli-can's request by stating, "Stan, unless it is impor-tant, let's get started. You are already 15 minuteslate.... Let's get started unless it is somethingimportant." Steubing further testified that Millicanreplied, "Okay." Grenwelge and Curry corroborat-ed Steubing's version of the events.Based on the foregoing, the Administrative LawJudge dismissed the complaint without resolvingthe conflicting testimony. In doing so, he foundthat, even under the Union's version of events,Steubing did not refuse the stewards a preinterviewconference with Robinson. The AdministrativeLaw Judge reasoned that "Steubing never said'no,"' and Millican, rather than insisting on theprior consultation, acceded to Steubing's "request"to proceed. I disagree.In order to find a violation, the AdministrativeLaw Judge apparently would require either that2 No exceptions were filed to the Administrative Law Judge's dismiss-al of the allegation that Respondent unlawfully deprived Robinson ofunion representation by telling his steward to cease participating in theinterview.3 Unless otherwise noted, all dates are in 1979.329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteubing answer with a flat "no" or that the Unioninsist on its right to prior consultation over Steub-ing's objections. I believe that the latter require-ment ignores the realities of industrial life, whilethe first simply is preposterous. Under the Union'sversion of events, Respondent answered the re-quest for prior consultation by expressing a desireto proceed without delay and citing other mattersrequiring attention. In my opinion, this is equiva-lent to a flat "no." While the Union could have in-sisted on a prior consultation, to do so in the faceof Steubing's expressed desire would have annoyedthe very management representative who was tojudge the employee and determine his discipline. Iwould not require a union or employee to so preju-dice its presentation.However, without credibility findings resolvingjust what was stated at the meeting concerning theUnion's request for prior consultation and furtherresolving whether the Union in fact did have anopportunity for prior consultation before the meet-ing commenced, I am unable to render an informeddecision in this matter.4Accordingly, I wouldremand the proceeding to the Administrative LawJudge for the above-mentioned credibility resolu-tions and such supplementary findings and recom-mendations as are appropriate.4 I am bamed by the Chairman's finding in fn. I of the majority opill-ion that it is "implicit" in the Administrative Law Judge's Decision thatRespondent did not deny Robinson his right of prior consultation withhis steward. This is the central issue in the instant case, and one whichcannot be avoided through use of a legal fiction. Assuming that theUnion's version of events on July 12 was fully credited, there can be nodoubt but that the General Counsel fulfilled his obligation to establish aprima facie case. And, in the posture of this case, we must operate underthat assumption-as did the Administrative Law Judge by stating, in thesecond paragraph of the section of his Decision entitled "Analysis andConclusions," "Yet, even under Millican's version ... Thus, it is ap-parent that the Chairman's position constitutes nothing more than a thinlyveiled attempt to negate Robinson's right of prior consultation under theguise of avoiding the delay and expense a remand might entail. I cannotabdicate our responsibilities on these grounds.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me in Houston, Texas, on May 22,1980, pursuant to a complaint issued by the Regional Di-rector for the National Labor Relations Board forRegion 231 and which is based upon a charge filed byCommunications Workers of America, Local 12222,AFL-CIO (herein called the Union), on October 1. Thecomplaint alleges that Southwestern Bell TelephoneCompany (herein called Respondent) has engaged in cer-tain violations of Section 8(a)(I) of the National LaborRelations Act, as amended (herein called the Act).All dates herein refer to 1979 unless otherwise indicated.ISSUES(I) Whether or not Respondent failed to give its em-ployee James Robinson the opportunity to consult withhis union representative prior to conducting an investiga-tion into an accident which had occurred while Robin-son was driving a company vehicle; (2) whether Re-spondent during the course of the interview unlawfullydeprived Robinson of representation by telling his stew-ard to cease participating.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of both the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. JURISDICTIONRespondent admits it is a Missouri corporation whichoperates an interstate telephone and telecommunicationservice in Texas, Arkansas, Oklahoma, Kansas, and Mis-souri. It further admits that during the past year, in thecourse and conduct of its business, its gross revenues ex-ceeded $100,000. Accordingly it admits, and I find, thatit is an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.11. THE L.ABOR ORGANIZATION INVOI.VEDRespondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.IIn. THE ALLEGED UNFAIR LABOR PRACTICESThe incident to be related here occurred at Respond-ent's Houston, Texas, Baneway Center and involves theprocedure by which Respondent decided to dischargeone of its telephone installers, James Robinson. On July10 Robinson had been working at a construction site toinstall a business telephone line. While there he obtaineda piece of scrap insulation from a construction workerwhich Robinson intended to use for his personal pur-poses. He put it in the back of his company truck andwent to another job. The second job took him near hishome and he deviated a short way to his home to dropoff the insulation. When he exited through the back wayhis vehicle collided with a 14-year-old girl. This recordis not clear whether she was on foot or riding a bicyclebut it appears she was not injured. Robinson telephonedthe police who refused to investigate the incident be-cause it had occurred on private property. Robinson alsobelieved the accident was the young lady's fault, not his.He recorded the incident in his accident book and thenext day, acting on instructions from his immediate su-pervisor, Perry Curry, filled out an accident report.Robinson says that after he filled out the report andgave it to Curry he went to work. He says a few hours330 SOUTHWESTERN BELL TELEPHONF COMPANYlater he was asked to report to the Baneway garage for ameeting with Charles Steubing, Respondent's districtmanager for installation and repair. Robinson and theunion officials assert that the meeting occurred on JulyII; Steubing and the other members of Respondent'smanagement assert that it occurred on July 12.2On the morning in question Robinson says he arrivedat Baneway at approximately II a.m. Already presentwere district steward Millican and the Baneway garagechief steward, John Forbes. Millican said he had been athis work center at Holly Springs and at approximately10:30 his supervisor had told him to call Steubing atBaneway. When he did so Steubing said he needed himat Baneway for a meeting "right away." Millican says hepromptly finished what he had been working on, leftHolly Springs at approximately 10:45, and traveled Ihe 7miles to Baneway fairly quickly, arriving shortly beforeII a.m. On his arrival he saw Forbes standing in thegarage and a few minutes later Robinson appeared.Forbes said he learned of the meeting through his first-level supervisor who had been paged and s ho had toldhim to attend a meeting at Baneway at II a.m. He sayshe arrived at Baneway from a wvorksite at approximately10:55. He saw Millican dri'ing in and about at thatmoment Robinson also appeared.The three of them say Millican asked Robinson if heknew what was going on and Robinson replied, "Itcould have something to do with the wreck I had yester-day." At that point Forbes saw Curry open his officedoor, apparently beckoning them inside. As they ap-proached the door Millican told Forbes that it would bebest if Forbes represented Robinson as Forbes knew himbetter than did Millican.District Manager Steubing and Installation ManagerRobert Grenwelge, corroborated to some extent byCurry, testified that they arrived at Baneway from theiroffice at approximately 10:40 a.m. On their arrival theyobserved Robinson speaking to Millican and Forbes onthe garage floor. Grenwelge went inside Curry's officewhile Steubing spent a few minutes on the floor greetingemployees. All three testified that Robinson and the twostewards spoke together for at least 15 minutes beforethe meeting was to begin at II a.m. They also testifiedthat Robinson and the two stewards did not enterCurry's office until nearly 11:15 a.m. Curry says hecalled them inside at that time.Thus, there is a factual dispute with respect to wheth-er or not Robinson had conferred with or had the oppor-tunity to confer with his union stewards before the meet-2 It is more probable that it occurred on July 12 as there is documnietary evidence to that effect including Steubing's calendar and union stew-ard Stanley Millican's worksheet for that date on which he recorded timespent on union-management business during the hours in question. Be thatas it may, the dispute over whether the meeting occurred on July II or12 is of little moment here Respondent argues that, since the meeting oc-curred on July 12, Robinson and the union stewards had all of July 11 todiscuss the accident and therefore Robinson was not deprived of the op-portunity to discuss his plight with them. That extra day, it argues, satis-fled any obligation it had to Robinson with respect to his obtaining effec-tive representation at the meeting I do not concur and reject the argu-ment. Assuming Rolbinson had the extra day, it does not follow that hewas required to use it to inform his union representatives that his job wasendangered, for it may not have been. No, one had been hurt in the acci-dent and damage was negligible. Management nlight swell hac ignored iting began. Robinson and the stewards contend they didnot have such an opportunity and did not do so; Steub-ing and his associates contend that not only did the stew-ards have 15 minutes before the meeting was scheduledto start, but also the atmosphere was so relaxed that thestewards took an additional 15 minutes after the meetingwas supposed to start before they came in.Upon the entry of Robinson and the stewards intoCurry's office it appears that Steubing advised that themeeting was to investigate Robinson's accident and Milli-can immediately asked Steubing for a few minutes to talkto Robinson about it. Robinson characterized it as a re-quest for "prior consultation" and testified Steubing saidit was his meeting, he wanted to proceed, he had betterthings to do and "let's get on with the meeting." Bothstewards say that, when Millican asked for the "priorconference" with Robinson, Steubing asked if it was justMillican and Robinson, but Millican replied that it wouldbe all three. Millican says Steubing then "denied me themeeting saying he wanted to start at II o'clock. It waslate. lie had other things he wanted to do and for us toproceed on." He says it was then a few minutes after 11a.m. Fhe two stewards testified Robinson asserted hisassent to the request by nodding his head.The management version of the beginning of the meet-ing differs and is consistent with their testimony thatRobinson had already conferred with the stewards forhalf an hour. Steubing says that when the three cameinto Curry's office Millican said, "Charley, may we havea few more minutes to talk about this?" Steubing replied,"Stan. unless it is important, let's get started. You are al-ready 15 minutes late ...let's get started unless it issomething important." Steubing says Millican replied,"Okay," and all came in and sat down. There was nofurther objection. Both Grenwelge and Curry corrobo-rate Steubing's recollection.Steubing then asked Robinson to explain his version ofthe accident and Robinson proceeded to do so, evencomplying with Steubing's request to draw a picture onthe blackboard. Both Millican and Forbes participated indeveloping facts respecting the accident.After Robinson completed his description of the acci-dent, Steubing then began asking him questions regard-ing his production for the day of the accident. It appearsthat Robinson had recently been removed from a periodof suspension on an unrelated matter. There was a ques-tion about authorized overtime and whether or not Rob-inson was required to get prior authorization. At thatpoint Forbes interjected. According to him he said hewas going to answer for Robinson but Steubing said he"didn't want me to comment in the meeting." Forbes re-sponded saying he was Robinson's union representativeand he recalls Steubing repeated, "You can't comment inthis meeting. I am directing questions to Stan [Millican]and to James [Robinson]."Forbes says Millican then explained to Steubing thatForbes was Robinson's representative and would be al-lowed to talk in any meeting he attended. Forbes saysSteubing replied, "I am directing questions to you, Mr.Millican, and to James, and Mr. Forbes cannot comment331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this meeting." As a result Forbes said he participatedno further.Robinson and Millican tend to corroborate Forbeshere, although neither describes Steubing's interdictionquite as strongly. Robinson remembers Steubing tellingForbes, "I am not talking to you. I am talking to James,"later adding that he was also speaking to Millican. Milli-can stated that after telling Steubing that Forbes wasRobinson's union representative and could talk at anymeeting Steubing replied, "No, [I am] directing [my]questions to Millican and Robinson only." Millican testi-fied, apparently as a descriptive conclusion, "John[Forbes] was not to answer the questions." I infer bothfrom Millican's answer here as well as Forbes' remarkthat Forbes was indeed attempting to answer questionsSteubing was posing to Robinson.It is clear that, although Millican had told Forbes totake the lead in representing Robinson, neither Millicannor Forbes had ever advised Steubing of their decision.That appears to have been a deviation from a protocolwhich the parties commonly used in dealing with suchmatters. The protocol was that both union and manage-ment had counterparts who spoke to each other on apeer-like level. Thus, the crew steward dealt with theimmediate foreman such as Curry; the chief steward'speer was the installation manager's counterpart (i.e.,Forbes v. Grenwelge); and the district steward's counter-part was the district manager (i.e., Millican v. Steubing).It was for this reason that Steubing had called for Milli-can's presence in the meeting and indeed Steubing hadevery right to think that he was dealing with Millicanonly. 3Steubing, corroborated by Grenwelge and Curry, testi-fied both Millican and Forbes had participated in themeeting up to that point and that he had voiced no ob-jection. However, when the topic changed from the ac-cident to production, Steubing says Forbes interruptedon a number of occasions and would not permit Robin-son to answer the questions being put to him. When thatoccurred Steubing says he simply asked Forbes to stopinterrupting and let Robinson speak. Forbes complied.All three management officials say this request did notstop Forbes from participating in the meeting later on,though his participation was lessened. Certainly Millicancontinued to participate fully; he was never barred.It also appears that the standard practice at such meet-ings, including grievance settlement discussions, is topermit all individuals present to freely contribute to theconversation, whether by presentation of factual materialor by argument. Furthermore, it appears to have beenthe standard practice for Respondent to allow the Unionany recess it wished to hold in order to caucus amongthemselves. It is clear that neither Millican nor Forbesever asked for an additional recess and Millican wasnever deprived of the right to contribute as he saw fitnor to hold side discussions if he chose with either Rob-inson or Forbes.a In fact, Steubing testified credibly that he was surprised Forbes waspresent. Apparently Forbes had been invited by mistake, though that isnot absolutely clear. Certainly no one had any objection to Forbes' pres-ence.At the conclusion of the meeting Steubing advisedRobinson that he was suspended pending further reviewof his file. Millican asked Steubing to advise him of theresults of that review and Steubing agreed to do so.Within the next several days Steubing and Grenwelgedecided they would recommend Robinson's dischargebased not simply on the accident alone but also upon areview of his entire work history including previous sus-pensions and production matters. He was ultimately dis-charged approximately 10 days later.IV. ANALYSIS AND CONCL.USIONSWith respect to the factual dispute relating to theamount of time Millican and Forbes had to discuss theaccident with Robinson prior to the start of the meetingin Curry's office, there is very little to assist me in re-solving that credibility dispute. The General Counselpoints to purported inconsistencies in the pretrial affida-vits of Steubing and Grenwelge but an analysis of thosedoes not convince me that they are sufficiently inconsist-ent to warrant discrediting their live testimony. To do soin my opinion would be unfair. I therefore find that eachside's version is as probable as the other.4Nonetheless, it is clear that. when the two stewardsand Robinson finally entered Curry's office and upontheir officially learning from Steubing the purpose of thevisit, Millican did ask for a few more minutes. Yet, evenunder Millican's version it does not appear that Steubingrefused the stewards a preinterview conference withRobinson. No doubt Millican's request must be interpret-ed as a request for such a conference. But Steubingnever said "no." He countered with a request to proceedwhich no witness described as a command. His statementwas only a request that the meeting not be delayed. Mil-lican, rather than insisting on a preinterview conference,acceded. I am, therefore, unable to conclude that theGeneral Counsel has proven by a preponderance of theevidence that Respondent denied Robinson the right tounion representation by barring his representatives frommeeting with him before the investigative interviewbegan.5This allegation should be dismissed.Likewise, I am unpersuaded that Steubing unlawfullybarred Forbes from representing Robinson during the in-terview. Forbes and Millican virtually admit Forbes at-tempted to answer factual questions addressed to Robin-son by Steubing. Aside from the question of improperdisruption, which is neither argued nor warranted, theirversion simply leads me to the conclusion that Forbeswas displaying bad manners by answering the questions4 It is true that Millican's work record shows that he listed himself asbeing engaged in union business as of 10:45 a.m. that day, therefore creat-ing the likelihood that he left Holly Springs at that time and could nothave arrived at Baneway until he said he did; i.e., 10:55, rather than the10:45 attributed to him by Steubing. Nonetheless that does not negate thepossibility that the three engaged in an at least 20-minute discussionthereafter. Therefore, I find Millican's work record to be of little assist-ance in resolving the dispute.5 This right has been recognized by the Board in Climax MolybdenumCompany, 227 NLRB 1189 (1977), enforcement denied 584 F.2d 360 (10thCir. 1978), and is considered an integral part of the right to union repre-sentation during an employer's investigation into an employee's allegedmisconduct set forth in N.L.R.B. v. J Weingarten, Inc., 420 U.S. 251(1975).332 SOUTHWESTERN BELL TELEPHONE COMPANYand Steubing asked him to stop. It is true that Forbessays Steubing told him to discontinue commenting fur-ther, but in view of Millican's and Robinson's versionsForbes must be discredited on the point. Thus, I con-clude that Steubing only told Forbes to stop attemptingto answer questions directed to Robinson and that the di-rective was aimed only at maintaining sufficient order inthe meeting so that it could proceed courteously andwithout chancing a disruption of its purpose. This allega-tion, too, is unproven. Compare Respondent's conduct inSouthwestern Bell Telephone Company, 251 NLRB 612(1980), where the evidence showed the steward was or-dered to keep silent. In any event Steubing never gave asimilar admonition to Millican, Forbes' superior, and Mil-lican continued to participate freely.Based on the foregoing findings of fact and the recordas a whole, I make the following:CONCLUSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and in anindustry affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER8It is ordered that the complaint be, and it hereby is,dismissed in its entirety.* In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.333